       Case 4:19-cv-00441-CKJ Document 32 Filed 01/24/20 Page 1 of 4




 1   Kelly E. Nokes, admitted pro hac vice
     Montana Bar No. 39465862
 2   Western Environmental Law Center
 3   208 Paseo del Pueblo Sur, No. 602
     Taos, New Mexico 87571
 4   Tel: 575-613-8051
 5   nokes@westernlaw.org

 6   Matthew K. Bishop, admitted pro hac vice
 7   Montana Bar No. 9968
     Western Environmental Law Center
 8   103 Reeder’s Alley
     Helena, Montana 59603
 9
     Tel: 406-324-8011
10   bishop@westernlaw.org
11   Counsel for Plaintiffs
12
                         IN THE UNITED STATES DISTRICT COURT
13                           FOR THE DISTRICT OF ARIZONA
14
15    WildEarth Guardians, et al.,                         No. 4:19-CV-00441-CKJ
16
               Plaintiffs,
17
18           vs.

19    David Bernhardt, as Secretary of the              STIPULATION AND JOINT
      Department of the Interior, et al.,              CASE MANAGEMENT PLAN
20
21             Federal-Defendants.
22
23
24
            In response to this Court’s December 18, 2019 request, Plaintiffs and Federal-
25
     Defendants (“the Parties”), met and conferred and respectfully submit this Stipulation and
26
27   Joint Case Management Plan for resolution of this matter and state as follows:
28


                                                 1
       Case 4:19-cv-00441-CKJ Document 32 Filed 01/24/20 Page 2 of 4




 1      1. The Parties agree that this case is a civil action for declaratory and injuctive relief

 2   against Federal-Defendants brought under the Endangered Species Act (“ESA”), 16
 3
     U.S.C. § 1533 et seq., and the Administrative Procedure Act (“APA”), 5 U.S.C. § 706.
 4
 5      2. The Parties agree that this case can likely be resolved following the lodging of the

 6   administrative record (as outlined below) and through briefing on the merits (summary
 7
     judgment) and without a trial. As such, this matter is exempt from preliminary pretrial
 8
     statements, discovery plans, and related requirements unless otherwise ordered by the
 9
10   Court.
11      3. The Parties agree this case is not suitable for an alternative dispute resolution
12
     program such as arbitration, mediation, or judicial settlement conference. The Parties,
13
14   however, agree to explore settlement in this matter informally, amongst themselves, and
15   have allowed time in the schedule (outlined below) to accommodate such talks.
16
        4. The Parties have met and conferred and propose the following schedule:
17
18             a. Federal-Defendants will compile and lodge an administrative record with

19                 this Court on or before March 31, 2020. A complete and accurate copy of
20
                   the administrative record and index will simultaneously be sent to
21
                   Plaintiffs’ counsel. The administrative record will be filed in an indexed
22
23                 and searchable electronic format on CDs or USB thumb-drives. After
24                 Federal-Defendants lodge the administrative record, the Parties will
25
                   endeavor to resolve any outstanding issues and disputes regarding the
26
27                 content of the administrative record amongst themselves. Should this effort

28                 prove unsuccessful, Plaintiffs will have until May 29, 2020, to file any



                                                   2
     Case 4:19-cv-00441-CKJ Document 32 Filed 01/24/20 Page 3 of 4




 1            motions seeking to complete or objecting to the contents of the

 2            administrative record, seeking to supplement the record with extra record
 3
              documents, seeking to conduct discovery , and/or any combination of such
 4
 5            motions. Federal-Defendants reserve the right to oppose any such motion(s)

 6            and affirmatively assert their position that discovery is not appropriate in
 7
              cases such as this.
 8
           b. The filing of any such motion(s) concerning the administrative record will
 9
10            automatically stay briefing on summary judgment pending resolution of
11            any such motions. Within two weeks following an order on any such
12
              motion(s), the Parties will submit a new, proposed briefing schedule to this
13
14            Court that includes specific deadlines for resolving this matter on cross-
15            motions for summary judgment.
16
           c. If no motion(s) concerning the administrative record or seeking to conduct
17
18            discovery are filed, Plaintifs shall file a motion for summary judgment and

19            supporting memorandum by July 17, 2020 (limited to 30 pages). Federal-
20
              Defendants’ response to Plaintiffs’ motion for summary judgment and
21
              cross-motion for summary judgement and supporting memorandum shall be
22
23            filed by August 21, 2020 (limited to 30 pages). Plaintiffs’ joint response
24            and reply to Federal-Defendants’ cross-motion for summary judgment shall
25
              by filed by September 25, 2020 (limited to 15 pages). Federal-Defendants’
26
27            reply to Plaintiffs’ motion for summary judgment shall be filed by October

28            23, 2020 (limited to 15 pages).



                                             3
     Case 4:19-cv-00441-CKJ Document 32 Filed 01/24/20 Page 4 of 4




 1       The Parties submit that the above schedule will facilitate the timely, efficient, and

 2    economical resolution of this civil action. Accordingly, good cause exists for granting
 3
      this stipulation and joint motion and adopting the Parties’ proposed schedule.
 4
 5
 6    Respectfully submitted this 24th day of January, 2020.
 7
                                     /s/ Kelly E. Nokes
 8                                   Kelly E. Nokes
 9
                                     Counsel for Plaintiffs
10
11                                   JEAN E. WILLIAMS, Deputy Assistant Attorney General
12                                   SETH M. BARSKY, Chief
                                     MEREDITH L. FLAX, Assistant Section Chief
13
                                     /s/ Davis A. Backer
14                                   DAVIS A. BACKER
15                                   Trial Attorney (CO Bar No. 53502)
                                     U.S. Department of Justice
16                                   Environment & Natural Resources Division
                                     Wildlife & Marine Resources Section
17                                   Ben Franklin Station. P.O. Box 7611
18                                   Washington, DC 20044-7611
                                     Tel: (202) 514-5243
19                                   Fax: (202) 305-0275
                                     Email: Davis.backer@usdoj.gov
20
21                                   Counsel for Federal-Defendants

22
23
24
25
26
27
28



                                               4
